Case: 13-41352      Document: 00512750964         Page: 1    Date Filed: 08/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41352
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 29, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

OSCAR MAURICIO GUERRERO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1271-1


Before CLEMENT, PRADO, and ELROD, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Oscar Mauricio Guerrero
raises an argument that he concedes is foreclosed by United States v.
Rodriguez, 711 F.3d 541, 562 n.28 (5th Cir.) (en banc), cert. denied, 134 S. Ct.
512 (2013), which held that the generic, contemporary definition of “sexual
abuse of a minor” does not require that the age of consent be lower than
seventeen years old and does not include the age differential requirement


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41352   Document: 00512750964   Page: 2   Date Filed: 08/29/2014


                              No. 13-41352

asserted.   Accordingly, the unopposed motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                    2